DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 8-18 drawn to a method of forming glass-ceramic article in the reply filed on 3/21/2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected article and consumer electronic product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 17 and 18 refer to an inequality that the specification ([0090] of Application’s pre-grant publication, US-20200017399-A1) estimates haze of the glass-ceramic article based on nucleation temperature (TN), nucleation hold time (tN), crystallization temperature (TC), and crystallization hold time (tC). Table 3 in the specification discloses 59 samples/compositions and the 4 inputs with the calculated or measured haze (not clear in the specification). It is acceptable that not all of the samples published satisfy the < 0.2 limitation from the claims. However, when the Examiner inputs these parameters into provided equation, many of the values do not match the claimed inequality. Of the first 30 samples, Sample 5 is the only instance in which the haze matches the Examiner’s calculated haze.
Sample
TN
tN
TC
tC

Table 3 Haze
Examiner Calculated Haze
1
570
4
725
1.5

0.14
-0.02625
2
570
4
730
1

0.16
0.1305
3
580
4
730
1

0.16
0.1038
4
580
3
730
1

0.16
0.1489
5
585
2.75
740
1

0.13
0.1265375
6
585
2.75
740
1

0.14
0.1265375
7
585
2.75
740
1

0.14
0.1265375
8
585
2.75
740
1

0.14
0.1265375
9
585
2.75
740
1

0.14
0.1265375
10
585
2.75
740
2

0.14
0.0273375
11
585
2.75
740
1

0.14
0.1265375
12
585
2.75
740
1

0.15
0.1265375
13
585
2.75
740
1

0.16
0.1265375
14
585
2.75
740
1

0.16
0.1265375
15
580
2
740
1

0.17
0.4196
16
580
2
750
1

0.2
0.3372
17
580
3
755
0.5

0.13
0.0086
18
600
2
755
0.25

0.14
0.048425
19
570
4
755
1.5

0.16
0.20805
20
570
4
755
0.5

0.16
0.10595
21
600
2
755
0.75

0.16
0.099475
22
600
1.5
755
0.5

0.17
0.247025
23
600
1.5
755
1.5

0.2
0.349125
24
600
1
765
0.25

0.17
0.239425
25
600
2
765
0.5

0.18
-0.07795
26
590
1
765
0.25

0.19
0.364025
27
605
2
770
0.5

0.15
-0.171725
28
600
2
770
0.25

0.17
-0.23035
29
610
1
770
0.01

0.18
-0.033866
30
605
2
770
0.01

0.18
-0.320391


For clarity, Samples 5-9 and 11-14 use the same parameters, yet Table 3 publishes haze of 0.13, 0.14, 0.15, and 0.16 for the same parameters. There is a clear disparity between the parameters, published results, and calculations. Examiner has confirmed the input and equation in their calculator. Examiner has also confirmed the published equation with the provisional application. 
	With the claimed equation, there are multiple samples that no longer meet the < 0.2 limitation set forth in the claim such as samples 15, 22, 24, and 26. A negative haze value also does not make logical sense. The claims and subject matter in the specification are described in a way one of ordinary skill in the art cannot arrive to a clear distinction of parameters that satisfy the inequality.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the limitation “a haze less than 0.2” in claim 8, “haze” is vague and undefined in view of the specification. Examiner refers to [0036] of Applicant’s pre-grant publication to ascertain the transparency and optical property interpretation relied upon for haze. Examiner also notes that [0036] states that the heating/ceramming schedule (time and temperature) is a cause-effected variable on the transparency/haze. [0101] further teaches that the phase assemblage produced effects haze. Collectively, the Examiner understands haze is an optical property related to transparency caused by the phases nucleated and grown during the ceramming process; however, the specification lacks further detail to the difference of haze versus transparency or to define a “haze less than 0.2”. Dependent claims 9-17 are rejected because they depend from and thus include all the limitations of claim 8 and do not solve the deficiencies thereof. 
Regarding the equation in claim 17 and 18, the equation is indefinite because the equation and specification fail to disclose the units of time and temperature compatible for the input values. Furthermore, if haze is to be considered unit-less, there is no logical reasoning to combine temperature/temperature2/time/time2/time·temperature units.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The disclosed invention in claim 17 and 18 is inoperative and therefore lacks utility.  The inequality for haze in claims 17 and 18 is not functional to produce the haze values Applicant discloses in Table 3 of specification. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 8-9, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al (WO-2016057748-A1).
Regarding Claim 8, Beall teaches of a method comprising: heating the glass composition to a nucleation temperature (to nucleate the glass composition); heating the composition to a crystallization temperature; and maintaining the crystallization temperature for a predetermined period of time [0025] to produce a glass-ceramic article [0026]. The glass-ceramic article has a fracture toughness of 1.0 MPa√m or greater [0015]. Beall does not explicitly teach haze of their glass-ceramic article; however, Beall notes that their glass-ceramic article is transparent or translucent [0057. It would be obvious to one of ordinary skill in the art at the time of invention to consider the transparent or translucent optical property disclosed in Beall to overlap the limitation “a haze less than 0.2”.
Additionally, with regard to the limitation “wherein the glass-ceramic article comprises a fracture toughness… and a haze…” in a claim regarding the method of forming the product, such relate only to the method of producing the claimed product, which does not impart patentability to the patent product claims. See MEPE 2112.01(1) – “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990

Regarding Claim 9, according to Beall of claim 8, Beall teaches  to maintain the nucleation temperature for a predetermined period of time to produce the nucleated crystallizable glass for a time in the range from ¼ to 4 hr [0098]. MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

Regarding Claim 13, according to Beall of claim 8, Beall teaches that the heat treatment heats at a rate of 1 to 10°C/min to nucleation temperature of 600°C [0098]. Beall teaches that when not indicated, presumably starts at ambient/room temperature [0102]. MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

Regarding Claim 14, according to Beall of claim 8, Beall teaches that the crystallization temperature is in a range from 630 to 730 °C and maintain the crystallization temperature from about ¼ to about 4hr [0098]. MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

Regarding Claim 15, according to Beall of claim 8, Beall teaches of heating the nucleation temperature to crystallization temperature at a rate of 1 to 10°C/min [0098]. MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

Regarding Claim 17, according to Beall of claim 8, Beall teaches of a nucleation temperature range of 600°C (TN), first predetermined period of time of 1/4 to 4 hr (tN), crystallization temperature range of 630-730°C (TC), and second predetermined period of time of 1/4 to 4 hr (tC) [0098]. These inputs are within the range of inputs found in Table 3 of instant specification. When inputting TN = 600°C; tN = 4 hr; TC = 730°C; and tC = 1 hr, Examiner’s output is 0.17; which is less than 0.2. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding Claim 18, Beall teaches of preselecting temperature and times to induce homogenization and crystallization (i.e., nucleation and growth) [0098], reading on a nucleation temperature, first predetermined period of time, crystallization temperature, and second predetermined period of time. Beall further teaches of a heat treatment embodiment of heating a glass to nucleation temperature, maintaining the nucleation temperature for the first predetermined period of time to produce nucleated crystallizable glasses, heating the nucleated crystallizable glass to the crystallization temperature, and maintaining the crystallization temperature for the second predetermined period of time to produce a glass-ceramic article [0098].
Beall is silent on choosing the temperatures and times specifically to the equation of instant claim. Beall teaches of a nucleation temperature range of 600°C (TN), first predetermined period of time of 1/4 to 4 hr (tN), crystallization temperature range of 630-730°C (TC), and second predetermined period of time of 1/4 to 4 hr (tC). These inputs are within the range of inputs found in Table 3 of instant specification. When inputting TN = 600°C; tN = 4 hr; TC = 730°C; and tC = 1 hr, the output is 0.17. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al (WO-2016057748-A1) as applied to claim 8 above, and further in view of Nie et al (CN-107902909-A, English translation provided by Espacenet).
Regarding Claim 10, according to Beall of claim 8, Beall teaches of an embodiment in which the composition is heated to a pre-nucleation temperature and maintained for a predetermined period of time, then heated to a nucleation temperature and maintained for a predetermined period of time, and then heated to a crystallization temperature for a predetermined period of time [0024] wherein the nucleation temperature is greater than the pre-nucleation temperature and less than the crystallization temperature [0098]. Beall teaches of a three-temperature heat treatment; however, the first temperature does not create a nucleated crystallizable glass composition.
In related glass-ceramic heat treatment art, Nie teaches of a three-temperature heat treatment for transforming raw glass to glass-ceramic preferably by a two-step crystallization process: a nucleation temperature, a first crystallization temperature, and second crystallization temperature (p. 9 Line 40-46). Nie’s first crystallization temperature (higher than nucleation temperature) reads on instant claim’s intermediate temperature; Nie’s second crystallization temperature (higher than first crystallization temperature) reads on instant claim’s intermediate temperature (p. 9 Line 58-59). It would be obvious to one of ordinary skill in the art to have a two crystallization temperatures above nucleation temperature to preferentially grow the desired crystal phases. 

Regarding Claim 11, according to Beall of claim 10, Beall teaches of heating from at a rate of 1 to 10°C/min between both the pre-nucleation to nucleation temperature and nucleation to crystallization temperature. Beall explicitly does not teach the heating rates are not different. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al (WO-2016057748-A1) as applied to claim 8 above, and further in view of DeMartino et al (US-20170022093-A1).
Regarding Claim 12, according to Beall of claim 8, Beall teaches of subjecting the glass-ceramic article to an ion-exchange treatment to create a compressive stress layer to a depth of compression [0023] for a central tension of at least 10 MPa [0096], reading on greater than 70 MPa. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have a central tension greater than 70 MPa that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).
Beall is silent on the glass-ceramic article having a stored tensile energy greater than 22 J/m2 after ion-exchange treatment. In ion-exchanged glass-based article art, DeMartino teaches of a glass-ceramic substrate [0146] is ion-exchanged [0186] so that the article has a stored tensile energy greater than 20 J/m2 (Fig. 17 [0216]). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to ion-exchanged a glass-ceramic to have a stored tensile energy greater than 20 J/m2 that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al (WO-2016057748-A1) as applied to claim 8 above, and further in view of Folgar (US-20140345328-A1).
Regarding Claim 16, according to Beall of claim 8, Beall highlights the importance to control cooling so that devitrification of the precursor glass does not occur [0067]; however, Beall is silent about the cooling process of their heat treatment. In related glass-ceramic heat treatment art, Folgar teaches of cooling the glass-ceramic at a rate of 6 to 12 °C/min to a first temperature, followed by rapid cooling to room (second) temperature. It would be obvious to one of ordinary skill in the art to have a two-stage cooling from a first temperature to second temperature, wherein the first cooling rate is slower than the second cooling rate, to control devitrification of leftover precursor glass.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP-2015069669-A teaches the importance of different cooling rates for glass-ceramics
US-5147436-A heating from ambient/room temperature is common in the art
US-20140141960-A1 teaches several crystallization temperatures after nucleation
US-20160159682-A1 teaches several crystallization temperatures after nucleation
US-20160102010-A1 US-20170144921-A1 teaches of a glass-ceramic that is transparent/translucent, high fracture toughness, and chemically tempered
US-20150329413-A1 US-20160176752-A1 teaches of different heating rates for forming glass-ceramics

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741